DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on April 28, 2021.
In view of amendments filed April 28, 2021 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed April 28, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in via telephone from Scott D. Malpede on May 04, 2021.  
Claim 10 is amended as follows: 
10. (Currently Amended) A server system including one or more servers, the server system comprising at least one processor causing the server system to act as:

a storage control unit configured to store, in a memory, the identification information and user information in association with each other, the user information including destination information of a notification;
a first obtaining unit configured to obtain the user information from the memory, based on the identification information received by the receiving unit;
a second obtaining unit configured to obtain, from the usage history information received by the receiving unit, a value related to image forming based on an instruction from a predetermined application included in an information processing apparatus capable of communicating with the image forming apparatus; and 
a notification unit configured to be capable of outputting a notification including predetermined information, based on the user destination information obtained by the first obtaining unit;
wherein the notification including the predetermined information is output in a case where the value does not satisfy a predetermined condition, and the notification including the predetermined information is not output in a case where the value satisfies the predetermined condition.
Examiner's Statement of Reason for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing System Providing a Predetermined Notification, Information Processing Method, and Server System.
Claims 1, 9 and 10 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a storage control unit configured to store, in a memory, the identification information and user information in association with each other, the user information including destination information of a notification;
a first obtaining unit configured to obtain the user information from the memory, based on the identification information received by the receiving unit;
a second obtaining unit configured to obtain, from the usage history information received by the receiving unit, a value related to image forming based on an instruction from a predetermined application included in an information processing apparatus capable of communicating with the image forming apparatus; and 
a notification unit configured to be capable of outputting a notification including predetermined information, based on the destination information obtained by the first obtaining unit, 
wherein the notification including the predetermined information is output in a case where the value does not satisfy a predetermined condition, and the notification including the predetermined information is not output in a case where the value satisfies the predetermined condition.” along with all other limitations as required by independent claim 1.
“[9] […] obtaining, from a memory, user information including destination information of a notification, based on the received identification information, the user information having been stored in association with the identification information in the memory;  
obtaining, from the received usage history information, a value related to image forming based on an instruction from a predetermined application included in an information processing apparatus capable of communicating with the image forming apparatus; and  
outputting a notification including predetermined information, based on the obtained destination information; 
wherein the notification including the predetermined information is output in a case where the value does not satisfy a predetermined condition, and the notification including the predetermined information is not output in a case where the value satisfies the predetermined condition.” along with all other limitations as required by independent claim 9.
“[10] […] a first obtaining unit configured to obtain the user information from the memory, based on the identification information received by the receiving unit;
a second obtaining unit configured to obtain, from the usage history information received by the receiving unit, a value related to image forming based on an instruction from a predetermined application included in an information processing apparatus capable of communicating with the image forming apparatus; and 
a notification unit configured to be capable of outputting a notification including predetermined information, based on the user destination information obtained by the first obtaining unit;
wherein the notification including the predetermined information is output in a case where the value does not satisfy a predetermined condition, and the notification including the predetermined information is not output in a case where the value satisfies the predetermined condition.” along with all other limitations as required by independent claim 10.
Specifically, the closest prior art, Oku et al. (2013/0016393) and Ogushi (JP 2004-302955), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-8 and 11-17 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takemura (2017/0039005) teaches a printing system according to an embodiment includes a plurality of image forming apparatuses, a server, and a plurality of client terminals. The client terminal displays a setting screen for a user to select, as a print mode, one of a first print mode in which user authentication is not required and a second print mode in which the user authentication is required. When the second print mode is selected as the print mode, the user terminal transmits to the server information related to the user, a print instruction in accordance with the second print mode, and the print job. The server determines whether the user has authority to perform printing in the second print mode. When the user is determined to have the authority, the server transmits 
Hakamata et al. (2018/0293032) teaches a print management apparatus includes a memory and a processor configured to receive print data and first attribute information of the print data from a terminal, perform a determination of a first printer as an output destination candidate from among a plurality of printers in accordance with setting information and the first attribute information, generate first print data adapted to the first printer based on the print data before an output instruction is received from the first printer, and when the output instruction is received from the first printer, transmit first output data to the first printer based on the first print data, and when an output instruction is received from a second printer, generate second print data adapted to the second printer based on the print data, and transmit second output data to the second printer based on the second print data.
Mizuno (2012/0327463) teaches a printing apparatus stores history information of a printed job, displays a list of jobs to be reprinted based on the stored job history information, and reprints a job selected from the displayed list of jobs to be reprinted. The printing apparatus restricts reprinting based on history information of a job using data obtained from a file server on a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672